 In the Matter of SEAS SHIPPING COMPANY, INC.andCOMMERCIALTELEGRAPHERS UNION, MARINE DIVISION-A. F. OF L.Case No. R-1099.-Decided December 13, 1938Water Transportation Industry-Investigation of Representatives:contro-versy concerning representation of employees:employer's refusal to bargaincollectivelyprior to certification of representatives-UnitAppropriate forCollectiveBargaining:licensedpersonnel;community of interest;craft ;established labor organization in industry;occupational differences-Repre-sentatives:proof of choice:membership applications and records of dues pay-ments-Certifleation of Representatives:upon proof of majority representation.Mr. Richard J. Hickey,for the Board.Mr. Frank V. Barns,of New York City, for the Company.Mr. Charlton Ogburm,byMr. C. C. Johnson,of New York City,for C. T. U.Mr. 11'illiam Logan Donnel,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THECASEOn August 20, 1938, Commercial Telegraphers Union, MarineDivision, affiliated with the American Federation of Labor, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofSeas Shipping Company, Inc.,' herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 22, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the, Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,Ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon duenotice.'Incorrectly designated "Seas Shipping Co., Inc.," in the petition and notice of hearing.The name of the Company was corrected at the healing upon motion.10 N. L.R. B., No. 47.625 626NATIONAL LABOR RELATIONS BOARDOn October 7, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnion. and American Communications Association, a labor organiza-tion claiming to represent employees directly affected by the in-vestigation.Pursuant to the notice, a hearing was held on October24, 1938, at New York City, before Wright Clark, the Trial Ex-aminer duly designated by ;the Board.The Board, the Company,and the Union were represented by counsel and participated in thehearing.The American Communications Association did not appearat the hearing.Full opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissueswas afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESSOF THE COMPANYSeas Shipping Company, Inc., is a New York corporation engagedin the business of operating four vessels plying between the UnitedStates and Africa.The vessels are used principally for the trans-portation of freight.They carry occasional passengers.New YorkCity is the home port of the vessels.They also receive and dis-charge cargo at the ports of Philadelphia, Pennsylvania, and Balti-more, Maryland, in the United States. In Africa the vessels callat ports from Cape Town to Beira in South Africa and along theeast coast of Africa to Mombasa.At these several ports otherthan the home port of New York City, the business of the Companyis conducted through regular steamship agents.A monthly serviceis 'maintained, under the designation "Robin Lines," derived fromthe characteristic names of the Company's four vessels (Robin Hood,Robin Adair, Robin Goodfellow, and Robin Gray).A radio operator, required by law to be licensed, is employed oneach of the four vessels operated by the Company.We find that the Company is engaged in trade, traffic, transporta-tion, and commerce among the several States and between the UnitedStates and foreign countries,' and that the radio operators employed2 SeeMatterof SeasShipping CompanyandNational Marine Engineers'BeneficialAsso-c,atron,Local No.33,2 N L. R. B 398 ;Matter of American France Line,SeasShippingCompany, Inc.,et atandInteinational Seamen'sUnion of America,3 NL R B 64;Matterof SeasSh.pping Company,Inc.andNational Marine Engineers' BeneficialAsso-ciation,4 N L R I3757;Matter of American France Line, et at (Seas Shipping Com-pany,Inc)andIntel national'Seamen's Union of America,6 N.L.R B 559,Matter of DECISIONS AND ORDERS627by the Company are directly engaged in such trade, traffic, transpor-tation, and commerce.H. THE ORGANIZATION INVOLVEDCommercial Telegraphers Union, Marine Division, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership all radio telegraphers employed by theCompany.III.THE QUESTION CONCERNING REPRESENTATIONAlthough requested to do so by the Union, the Company is un-willing to bargain collectively with the Union as the representativeof the radio telegraphers until after a determination by this Boardthat the Union is their exclusive bargaining representative.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate and substantialrelation to trade, traffic, transportation, and commerce among theseveral States and with foreign countries, and tends to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V.THE APPROPRIATE UNITIn its petition the Union claimed that all radio telegraphers em-ployed by the Company constitute a unit appropriate for the purposesof collective bargaining.The Company agrees that such a unit isappropriate. - The evidence shows that the radio telegraphers em-ployed by the Company differ from other employees in regard totype of work, wages and hours, rank, and other matters.We find that all radio telegraphers employed by the Companyconstitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.3Seas Shipping Company, IncandNationalMarine Engineers' BeneficialAssociat'on, 6N. L R. B 828;Matter of American Fiance Line, et atandInternational Seamen's Unionof America, 7N. L R. B 439;Matter of Seas Shipping CompanyandNational Organiza-tionofMasters, Matesit Pilots of America. 7 NL R B 873, 8 N L R B 422Matter ofClyde-Mallory LinesandCommercialTelegraphers Union, MartineDivision,5 N L. R B. 503. 628NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESApplications for membership in the Union, records of payments of-dues -up to and including December 31, 1938, and oral testimony bythe agent of the Union establish that three -of the four radio teleg-raphers have designated the Union as their representative for thepurposes of collective bargaining.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Seas Shipping Company, Inc., New York-,City, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The radio telegraphers employed by the Company constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.Commercial Telegraphers Union, Marine Division, is the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of. NationalLabor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIEDthatCommercial Telegraphers Union,Marine Division, has been selected by a majority of the radio teleg-raphers employed by Seas Shipping Company, Inc., New York City,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, Com-mercial Telegraphers Union, Marine Division, is the exclusive bar-gaining representative of all such employees for the purposes- ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.